                 Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 1 of 8




 1   Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4   Roseville, CA 95747
     916-290-7778 ph
 5   916-721-2767 fax
 6   Attorneys for Plaintiff
     Travis Thorton
 7
                                      UNITED STATES DISTRICT COURT
 8

 9                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

10
                                                  CASE NO. 5:21-cv-02759
11
     Travis Thorton
12
                               Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
15   Kitsap Credit Union                            2. Violation of the Telephone Consumer
                                                       Protection Act
16                             Defendant.
17

18          COMES NOW Plaintiff Travis Thorton, an individual, based on information and belief,
19   to allege as follows:
20                                          INTRODUCTION
21      1. This is an action for damages brought by an individual consumer for Defendant Kitsap
22   Credit Union’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code
23   §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors from engaging in
24   abusive, deceptive, and unfair practices and violation of the Telephone Consumer Protection Act
25   47 U.S.C. §227, et seq. (hereinafter “TCPA”), which prohibits the use of automated dialing
26   equipment when making calls to consumers.
27      2. Plaintiff brings this action against Defendant Kitsap Credit Union (hereinafter
28   “Defendant” or “Kitsap”) for its abusive and outrageous conduct in connection with debt
                                                    1
                 Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 2 of 8




 1   collection activity, as Defendant contacted Plaintiff over 15 times after receiving a notice of
 2   attorney representation, all sent through certified mail.
 3       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following
 4   findings and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are dependent
 5
            upon the collection of just and owing debts. Unfair or deceptive collection practices
 6          undermine the public confidence which is essential to the continued functioning of the
            banking and credit system and sound extensions of credit to consumers.
 7
              (2) There is need to ensure that debt collectors and debtors exercise their responsibilities
 8
              to another with fairness and honesty and due regard or the rights of the other.
 9
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair or
10            deceptive acts of practices in the collection of consumer debts and to require debtors to
11
              act fairly in entering into and honoring such debts, as specified in this title.

12
         4. While many violations are described below with specificity, this Complaint alleges
13
     violations of the statutes cited in their entirety.
14
         5. The TCPA was designed to prevent calls like the ones described herein, and to protect
15
     the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give
16
     consumers a choice as to how corporate entities may contact them and to prevent the nuisance
17
     associated with automated or prerecorded calls.
18
                                        JURISDICTION & VENUE
19
         6. Plaintiff re-alleges and incorporates herein by reference the allegations in each and every
20
     paragraph above, fully set forth herein.
21
        7.    The Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
22
     1681
23
         8. The venue is proper pursuant to 28 U.S.C. §1391(b)(1).
24
                                        GENERAL ALLEGATIONS
25
         9.   Plaintiff Travis Thorton(hereinafter “Plaintiff”) is an individual residing in the state of
26
     California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
27

28

                                                           2
                Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 3 of 8




 1      10. At all relevant times herein, Kitsap Credit Union was a company engaged, by the use of
 2   mail, email, and telephone, in the business of collecting a debt from Plaintiff, and a “consumer
 3   debt,” as defined by Cal. Civ. Code §1788.2(f).
 4      11. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
 5   Civ. Code §1788.2(c)
 6      12. Plaintiff opened a credit card account issued by Kitsap Credit Union sometime in early
 7   2019.
 8      13. The credit card account extended to Plaintiff was primarily for personal, family or
 9   household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
10   1788.2(d) of the Rosenthal Act.
11      14. Defendant has been attempting to collect on a debt that originated from monetary credit
12   that was extended primarily for personal, family, or household purposes, and was therefore a
13   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the
14   Rosenthal Act.
15      15. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
16   from what Plaintiff is informed and believes was a consumer credit transaction, the money
17   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
18   of the Rosenthal Act.
19      16. Plaintiff is informed and believes that Defendant is one who regularly collects or
20   attempts to collect debts on behalf of themselves, and is therefore a “debt collector” within the
21   meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt
22   collection” within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act,
23   and is also therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the
24   Rosenthal Act.
25      17. Plaintiff’s account was an unsecured credit account and Plaintiff began making
26   payments on the account soon after opening the account and making purchases/charges.
27      18. Plaintiff eventually became financially unable to continue making payments on his
28   account.

                                                       3
                Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 4 of 8




 1       19. Defendant began contacting Plaintiff to inquire about the status of the account and to
 2   collect payment.
 3       20. Plaintiff subsequently retained counsel to assist in dealing with Defendant’s account and
 4   to seek some type of financial relief.
 5       21. Counsel for Plaintiff sent Defendant a certified letter confirming representation of
 6   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly and that all
 7   calls/letters/collection efforts were to no longer be directed at Plaintiff.
 8       22. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
 9   consent to be contacted on his cellular telephone.
10       23. Plaintiff’s notice was sent to Defendant on July 15, 2020 via certified mail. Defendant
11   received the certified notice on July 20, 2020.
12       24. Defendant continued to call Plaintiff after the July 15, 2020 certified notice of
13   representation and revocation of consent was sent.
14       25. Defendant diligently continued to call Plaintiff’s cell phone multiple times each day.
15       26. Through the end of August 2020 Defendant and its affiliates continued to call Plaintiff
16   daily.
17       27. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
18       28. Defendant would use a pre-recorded voice when calling Defendant.
19       29. Defendant’s autodialing machine contains the capacity to randomly dial numbers.
20       30. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to
21   Defendant despite Defendant being notified that Plaintiff had retained counsel to deal
22   specifically with the debt owed to Defendant.
23       31. Defendant’s calls were frequent in nature and continued despite receiving written notice
24   that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular telephone
25   were to stop.
26       32. Plaintiff received over 15 calls after the July 15, 2020 certified letter was received by
27   Defendant.
28

                                                        4
               Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 5 of 8




                                      FIRST CAUSE OF ACTION
 1
                                       (Violation of the Rosenthal Act)
 2                                    (Cal. Civ. Code §§ 1788-1788.32)
                                             (Against Defendant)
 3

 4      33. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

 5   above as though fully set forth herein.

 6      34. Plaintiff provided written notice that he was represented by an attorney by sending

 7   Defendant a letter with the name, address, and contact information of his attorney and informed

 8   Defendant that he was represented.

 9      35. The contact information of Plaintiff’s counsel was provided in the notices that were sent

10   to Defendant.

11      36. Defendant continued to call and attempt to make contact with Plaintiff despite receiving

12   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal

13   with the debt that was owed to Defendant.

14      37. The calls and communications made by Defendant to Plaintiff were not related to

15   statements of Plaintiff’s account and were attempts to collect a debt.

16      38. Plaintiff received at least fifteen calls from Defendant after he informed Defendant that

17   he retained an attorney.

18      39. The notice that Plaintiff sent to Defendant included the name of Plaintiff’s attorney, the

19   address of Plaintiff’s attorney, and the phone number of Plaintiff’s attorney.

20      40. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving

21   noticed that Plaintiff had retained an attorney.

22
                                     SECOND CAUSE OF ACTION
23                                     (Violation of the Rosenthal Act)
                                      (Cal. Civ. Code §§ 1788-1788.32)
24
                                             (Against Defendant)
25
        41. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
26
     above as though fully set forth herein.
27
        42. Defendant placed over 15 calls to Plaintiff over a two-week period.
28

                                                        5
                 Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 6 of 8




 1      43. Plaintiff was contacted multiple times per day by Defendant
 2      44. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 15 times in a
 3   deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
 4
                                       THIRD CAUSE OF ACTION
 5
                                            (Violation of the TCPA)
 6                                              (47 USC § 227)
                                              (Against Defendant)
 7

 8      45. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

 9   above as though fully set forth herein.

10      46. Defendant was informed that Plaintiff revoked his consent to be contacted by Defendant

11   in July of 2020.

12      47. Defendant called Plaintiff repeatedly since Plaintiff withdrew her consent to be contacted

13   by an automatic dialing machine on her cellular telephone.

14      48. Defendant ignored the notice, sent through certified mail, and continued to contact

15   Plaintiff on his cellular telephone.

16      49. The certified notice was unequivocal in its language regarding attorney representation

17   and revocation of consent.

18      50. Consequently, Defendant had “actual” knowledge of its violation of the TCPA.

19      51. Alternatively, Defendant should have known its conduct violated the TCPA.

20      52. Defendant continued to use a pre-recorded voice when placing unauthorized calls to

21   Plaintiff’s cellular telephone.

22      53. Defendant would contact Plaintiff multiple times each day regarding payment on the

23   accounts.

24      54. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

25   the collection messages without Plaintiff’s prior express consent.

26      55. Defendant contacted Plaintiff at least 15 (fifteen) times after he revoked his consent to

27   be contacted on his cellular telephone and informed Defendant he was represented by counsel.

28

                                                       6
                Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 7 of 8




 1       56. Defendant Plaintiff was still contacted multiple times each day on his cellular telephone
 2   despite receiving notice of Plaintiff’s revocation of consent.
 3       57. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing
 4   system” as defined by 47 U.S.C. §227(a)(1) and Marks v. Crunch San Diego, LLC, 904 F.3d
 5   1041, 2018 U.S. App. LEXIS 26883 (9th Cir. 2018).
 6       58. These calls were made to Plaintiff’s cellular telephone and were not calls for an

 7   emergency purposed as defined by 47 U.S.C. §227(b)(1)(A)(iii).
 8       59. Plaintiff expressly revoked any consent that may have previously been given to

 9   Defendant to be contacted by an automatic dialing machine in July of 2020.
10       60. The calls placed by Defendant were willful and made despite having knowledge that Plaintiff

11   revoked his consent to be contacted by Defendant on his cellular telephone.

12       61. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).

13                                        PRAYER FOR RELIEF
14   WHEREFORE, Plaintiff prays for judgment as follows:
15               a. An award of actual damages pursuant to California Civil Code §1788.30(a), as
16                   will be proven at hearing, which are cumulative and in addition to all other
17                   remedies provided for in any other cause of action pursuant to California Civil
18                   Code §1788.32.
19               b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
20                   §1788.30(b), which are cumulative and in addition to all other remedies provided
21                   for in California Civil Code §1788.32; and
22               c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal.
23                   Civ. Code §1788.30(c).
24               d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
25                   for each and every violation.
26               e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
27                   in the future.
28

                                                         7
              Case 5:21-cv-02759-SVK Document 1 Filed 04/16/21 Page 8 of 8




                                               Gale, Angelo, Johnson, & Pruett, P.C.
 1

 2   Dated: April 16, 2021               By:   /s/ Joe Angelo
                                               Joe Angelo
 3                                             Elliot Gale
                                               Attorneys for Plaintiff
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           8
